Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on February 18, 2022 have been received.
Claims 1-36 are pending in this application, claims 1-10, 14-19, 21, 22 and 24-36 are withdrawn from further consideration (see Restriction/Election below), and claims 11-13, 20 and 23 are being examined on the merits.

Restriction/Election:
Applicant’s election of Group IX, claims 11-13 and 20-36, in the reply filed on 02/18/2022 is acknowledged. Applicant’s election of the species “Bacillus spp.” and “antifungal protein (AFP1)” in the same reply is also acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2022.
Claims 21, 22 and 24-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  02/18/2022.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Applied and Environmental Microbiology, 2015, Vol. 81, No. 19, p. 6718-6724).

Regarding claim 11, Huang et al. disclose a process comprising: obtaining a feedstock including non-nutrient discrete particles, a nutrient material and at least one native microbial species; isolating said at least one native microbial species from said feedstock; subjecting said isolated native microbial species to genetic processing to transform said native microbial species into a genetically engineered microbial species having predetermined characteristics; and thereafter returning said genetically engineered microbial species into said feedstock (genetically engineering soil microbe B. subtilis with volatilization ability with CmarsM gene/methyltransferase protein and further added said B. subtilis to organic manure compost for bioremediation of aresnic-contaminated organic waste, etc.) (see for example, p. 6719 left-hand column left-hand column 2nd and 3rd  paragraphs below Table 1., right-hand column 2nd paragraph bellow Table 1., and p. 6723 left-hand column 3rd and 4th paragraphs - continued on right-hand column 1st paragraph).  
Regarding claims 12 and 20, Huang et al. disclose said native microbial species is Bacillus spp. (elected species) (see for example, p. 6719 left-hand column 2nd paragraph below Table 1.). 
Huang et al. therefore anticipate the claimed process.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Applied and Environmental Microbiology, 2015, Vol. 81, No. 19, p. 6718-6724) as applied to claims 11, 12 and 20 above, and further in view of Bormann et al. (1999, which is also cited in IDS filed on 12/22/2020) and Guan et al. (Microb Cell Fact, 2015, 14:150, pages 1-15).

	The teachings of Huang et al. with respect to the limitations of claims 11, 12 and 20 were discussed above in detail.

Huang et al. do not teach the characteristic is producing an antifungal protein (AFP1) native to Streptomyces tendae (elected species) (claims 13 and 23).
However, Bormann et al. teach the gene for antifungal protein (AFP1) native to Streptomyces tendae cloned on a vector, and the antifungal protein (AFP1) exhibits antifungal activity against pathohgenic fungi (including Aspergilus species) (see for example, p. 7426 left-hand column last paragrph “Discussion” – continued on right-hand column, p. 7427 left-hand colum 2nd paragraph below Fig. 7 legend, and p. 7425 Table 1. List of test microorganisms), and further teach great biotechnological interest for using antifungal proteins for engineering resistance against pathogenic fungi, etc. (p. 7421 “Introduction” right-hand column 2nd paragraph below Abstract).
 Bacillus spp., i.e., soil bacterium B. subtilis, which is regarded to be a GRAS microbe that naturally secretes extracellular proteins, for overproduction of high-value added proteins in industrial scales, and B. subtilis is the most popular host for naturally producing recombinant proteins (see for example, p. 2 left-hand column 1st paragraph and left-hand column last paragraph, p. 7 righ-hand column “Concluisons” – cotinued on p. 9 left-hand column, and the whole article).
Therfore, in view of the above teachings a person of ordinary skill in the art before the effective filing date of the invention, knowing that antifungal protein (AFP1) native to Streptomyces tendae is cloned on a vector, and AFP1 exhibits antifungal activity against phytopathohgenic fungi (as taught by Bormann et al.) would have been motivated to apply genetic engineering techniques and gene expression systems used for expressing heterologous protien in Bacillus spp. known and avialable in the prior art (a staught by Guan et al.) to modify the method taught by Huang et al. with as reasonable expectation of success in obtaining a feedstock including non-nutrient discrete particles, a nutrient material and at least one native microbial species; isolating said at least one native Bacillus spp. from said feedstock; subjecting said isolated native Bacillus spp. genetic processing using the gene for antifungal protein (AFP1) native to Streptomyces tendae (combined teachings of Bormann et al. Guan et al.) to transform said native Bacillus spp. into a genetically engineered Bacillus spp. producing antifungal protein (AFP1) native to Streptomyces tendae into said feedstock; and thereafter returning said genetically engineered Bacillus spp. into said feedstock. Because Huang et al. teach a process comprising: obtaining a feedstock including non-nutrient discrete particles, a nutrient material and at least one native microbial species; isolating said at least one native microbial species from said feedstock; subjecting said isolated native microbial species to genetic processing to transform said native microbial species into a genetically engineered microbial species having predetermined characteristics; and thereafter returning said genetically engineered microbial species into said feedstock, because Bormann et al. teach the gene for antifungal protein (AFP1) native to Streptomyces tendae cloned on a vector, and AFP1 exhibits antifungal activity against phytopathohgenic fungi, and because Guan et al. teach gene expression systems used for expressing  Bacillus spp., i.e., soil bacterium B. subtilis for overproduction of high-value added proteins in industrial scales and producing recombinant proteins.


Conclusion(s):
No claim(s) is allwed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651